DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 5-7, 10-12, and 15-16 allowable. The restriction requirement between Species 1-5, Subspecies 1-2, and Subspecies A-B, as set forth in the Office action mailed on 03/04/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/02/2021 is fully withdrawn.  Claims 4, 8-9, and 13-14, directed to Species 1-3 and 5, Subspecies 1-2, and Subspecies B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on 07/01/2021.

The application has been amended as follows: 

In claim 10, on line 21, change “light flux” to “concave lens”.
In claim 10, on line 26, change “second concave lens, the second light flux” to “second concave lens”.

Reasons for Allowance
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites inter alia, “an endoscope comprising: a first concave lens, a first light flux from a first region of a subject being incident on the first-concave lens; a second concave lens, a second light flux from a second region of the subject being incident on the second concave lens, the second light flux being in a direction orthogonal to the first light flux, the second region being different from the first region; a prism comprising a mirror region, the first light flux and the second light flux each being incident on the prism, the first light flux and the second light flux passing through the prism at an intersecting portion of the prism, the second light flux being reflected by the mirror region after passing through the intersecting portion, the first light flux and the second light flux being emitted from the prism to a predetermined region; a light-shield disposed at the predetermined region, the light-shield comprising two holes through which the first light flux and the second light flux pass through, respectively, the light-shield being configured to selectively shield one of the two holes; an image sensor comprising an imaging area; and an imaging lens disposed closer to the image sensor than the light-shield is, the imaging lens being configured to form images of the first light flux passing through the first concave lens and of the second light flux passing through the second concave lens at a common region of the imaging area; wherein -2-the first concave lens is disposed such that the first light flux from the first concave lens being incident in a direction substantially parallel to the optical axis of the imaging lens and directed toward a center of the image sensor, the first light flux being disposed only on a first side of an optical axis of the imaging lens; and the second concave lens is disposed so that the second light flux from the second concave lens being incident in a direction substantially orthogonal to the optical axis of the imaging lens and directed toward the center of the image sensor, the second light flux being disposed only on a second side of the optical axis of the imaging lens, the first side and the second side are offset in a direction perpendicular to the optical axis of the imaging lens with the second side being opposite to the first side relative to the optical axis; the endoscope further comprising: a first decentered lens disposed on the first side of the optical axis of the imaging lens, the the part of the first light flux being inclined with respect to the optical axis of the imaging lens; and a second decentered lens disposed on the second side of the optical axis of the imaging lens, the second decentered lens being configured to deflect the second light flux such that a part of the second light flux emitted from the prism and passing through a center of an other of the two holes reaches the center of the image formed on the -3-image sensor, the part of the second light flux being inclined with respect to the optical axis of the imaging lens; wherein the first light flux passes through the first decentered lens, the one of the two holes of the light shield and then is incident on the imaging lens, the second light flux passes through the second decentered lens, the other of the two holes of the light shield and then is incident on the imaging lens” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. Claim 11 is allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795